BIGGS, J.
-The plaintiff employed the defendant to buy wheat, and as compensation it agreed to pay him one cent a bushel. The wheat was to be purchased from farmers and plaintiff was to furnish sacks. The plaintiff'failed to get back four hundred and ninety-nine of the sacks which it delivered to defendant. In this action it seeks to recover their value, upon the ground that the defendant agreed to become responsible for their return. The defendant denies this. Upon this simple issue of fact the case was tried. The court submitted the case upon proper instructions and the finding was for the defendant. As there is abundant evidence to support the verdict, we will affirm the judgment.
All concur.